510 F.2d 1363
L. E. CREEL, III, as Trustee in Bankruptcy of Diversa, Inc.,Bankrupt, Plaintiff-Appellant,v.BIRMINGHAM TRUST NATIONAL BANK et al., Defendants-Appellees.
No. 74-2061.
United States Court of Appeals,Fifth Circuit.
April 2, 1975.

Wilbur G. Silberman, Robert H. Loeb, Birmingham, Ala., Vernon O. Teofan, A. L. Vickers, Dallas, Tex., for plaintiff-appellant.
Hobart A. McWhorter, Jr., Birmingham, Ala., for Birmingham Trust natl. bk.
James C. Wilson, Jr., Morris K. Sirote, Edward M. Friend, Jr., Birmingham, Ala., for M. W. Mudd.
Before GOLDBERG and RONEY, Circuit Judges, and GROOMS, District judge.
PER CURIAM:


1
After a careful consideration of the briefs, the record, and the oral argument of counsel in this case, we conclude that the judgment of the district court should be affirmed on the basis of that court's opinion below, 383 F. Supp. 871.


2
Affirmed.